



FORTINET, INC.
AMENDMENT NO. 1 TO
CHANGE OF CONTROL SEVERANCE AGREEMENT
This Amendment No. 1 to Change of Control Severance Agreement (this “Amendment”)
is made and entered into by and between Keith Jensen (“Executive”) and Fortinet,
Inc. (the “Company”), effective as of May 1, 2018 (the “Effective Date”).
RECITALS
1.    The Company and Executive previously entered into that certain Change of
Control Severance Agreement, dated as of February 4, 2016 (the “Agreement”), in
order to provide Executive with certain benefits upon termination of employment
prior to and following a Change of Control (as defined in the Agreement).
2.    The Company and Executive wish to enter into this Amendment in order to
clarify the termination date of the Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.Amendment to Section 8 of the Agreement. Section 8 of the Agreement is hereby
amended and restated in its entirety to read as follows.
“2.
Term of Agreement. This Agreement shall terminate on August 7, 2019 (the
“Termination Date”) and shall not be subject to renewal, unless a Change of
Control occurs prior to the Termination Date, in which case this Agreement will
continue until all payments and benefits, if any, have been made to Executive.”

2.    Full Force and Effect. Except as expressly modified by this Amendment, the
terms of the Agreement shall remain in full force and effect.
3.    Choice of Law. The validity, interpretation, construction and performance
of this Amendment will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).
4.    Entire Agreement. This Amendment, together with the Agreement, constitutes
the entire agreement of the parties hereto with respect to the subject matter
described herein.
5.    Severability. The invalidity or unenforceability of any provision or
provisions of this Amendment will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


        

--------------------------------------------------------------------------------




6.    Counterparts. This Amendment may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature Page Follows.]




2    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Amendment No. 1 to
Change of Control Severance Agreement, in the case of the Company by its duly
authorized officer, as of the day and year set forth below.
COMPANY
 
FORTINET, INC.
 
 
 
 
 
 
 
By:
/s/ Ken Xie
 
 
Ken Xie
 
Title:
Chief Executive Officer



EXECUTIVE
 
 
 
 
 
 
 
 
 
By:
/s/ Keith Jensen
 
 
Keith Jensen
 
Title:
Chief Financial Officer and
Chief Accounting Officer



    




        